

116 HR 8164 IH: Higher Education Research Protection Act of 2020
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8164IN THE HOUSE OF REPRESENTATIVESSeptember 4, 2020Mr. Barr introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a Higher Education Initiative in the Office of Private Sector of the Federal Bureau of Investigation, and for other purposes. 
1.Short titleThis Act may be cited as the Higher Education Research Protection Act of 2020. 2.Establishment of Higher Education Initiative (a)In generalChapter 33 of title 28, United States Code, is amended by adding at the end the following: 
 
540D.Higher Education Initiative 
(a)In generalThere is established within the Office of Private Sector of the Intelligence Branch of the Federal Bureau of Investigation a Higher Education Initiative, which shall be headed by the Assistant Director of the Office of Private Sector (in this Act referred to as the Assistant Director). (b)Duties (1)Assistant Director dutiesThe Assistant Director shall investigate and report to the Director of the Federal Bureau of Investigation any suspected incidents of individuals participating in federally funded research as agents of a foreign government in institutions of higher education and National Academies. 
(2)Director dutiesThe Director of the Federal Bureau of Investigation shall instruct Federal Bureau of Investigation field offices to conduct proactive outreach to institutions of higher education and National Academies within the office’s area of responsibility. (c)Foreign Trade Statistical Program AccessFor the purpose of carrying out the duties described in subsection (b), the Federal Bureau of Investigation shall have full access to any information collected by the Foreign Trade Statistical Program of the Bureau of the Census.
(d)HiringThe Attorney General, acting through the Director of the Federal Bureau of Investigation, shall hire 56 investigative agents to carry out this section. (e)DefinitionIn this section: 
(1)Foreign governmentThe term foreign government includes the People’s Republic of China or any component thereof, including the Chinese Communist Party, the Central Committee of the Communist Party of China, the Central Military Commission of China, the Chinese People’s Political Consultative Conference, the National People’s Congress of China, or the State Council of China.  (2)Higher EducationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(3)National AcademiesThe term National Academies means the National Academies of Science, Engineering, and Medicine.  . (b)Clerical amendmentThe table of sections for chapter 33 of title 28, United States Code, is amended by adding at the end the following: 
 
 
540D. Higher Education Initiative.. 
